SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1387
CA 10-01558
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


WENDY A. COOK, PLAINTIFF-APPELLANT,

                      V                                             ORDER

OSWEGO COUNTY AND STEVEN E. GLEASON, SR.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


LONGSTREET & BERRY, LLP, SYRACUSE (MARTHA L. BERRY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

PETRONE & PETRONE, P.C., UTICA (DAVID BLOCK OF COUNSEL), FOR
DEFENDANT-RESPONDENT OSWEGO COUNTY.

LAW OFFICES OF EPSTEIN & HARTFORD, NORTH SYRACUSE (SHEILA FINN
SCHWEDES OF COUNSEL), FOR DEFENDANT-RESPONDENT STEVEN E. GLEASON, SR.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered December 7, 2009 in a personal injury
action. The order denied the motion of plaintiff for a new trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see CPLR 5501 [a] [2]).




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court